Title: Abigail Adams to John Adams, 9 May 1776
From: Adams, Abigail
To: Adams, John


     
      
       May 9 1776
      
     
     I this day Received yours of the 20 of April accompanied with a Letter upon Goverment. Upon reading it I some how or other felt an uncommon affection for it; I could not help thinking it was a near relation of a very intimate Friend of mine. If I am mistaken in its descent, I know it has a near affinity to the Sentiments of that person, and tho I cannot pretend to be an adept in the art of Goverment; yet it looks rational that a Goverment of Good Laws well administerd should carry with them the fairest prospect of happiness to a community, as well as to individuals. But as this is a perogative to which your Sex lay almost an exclusive claim I shall quit the subject after having quoted a passage in favour of a Republic from an anonymous author intittled Essays on the Genius and Writings of Pope. “The fine arts, in short are naturally attendant upon power and luxury, but the Sciences require unlimited freedom to
      raise them to their full Vigour and Growth. In a Monarchy there may be poets, painters and Musicians, but orators, Historians and phylosophers can exist in a Republic alone. The Roman Nation by their unjust attempt upon the Liberty of the World, justly lost their own, and with their Liberty they lost not only their force of Eloquence, but even their Stile and Language itself.”
     
     This province is not in the most agreable situation at present, it wants a poize, a stability which it does not possess. The Counsel have recommended it to the Superior Court to sit at Ipswich the next Term. Judge Cushing called upon me yesterday with his Lady and made me a very Friendly visit. Said he wish’d earnestly for the presence of the Chief Justice, he had many things he wished to say to him. I requested him to write, and he has promised to.
     The Spirit of fortification has just awaked, and we are now persuing with vigour what ought before this time to have been compleated. Fort Hill, the Castle, Dorchester point, Nodles Island are allmost compleated, a committe are sent down to Nantasket, and orders are given to fortify the Moon, Gorges Island &c. I believe Nodles Island has been done by Subscription. 6 hundred meet every morning, inhabitants of the Town of Boston, in the Town house from whence they March with fife and drum with Mr. Gorden, Mr. Skilman and Mr. Lothtrope at their head to the long Wharf where they embark for the Island, and it comes to the Subscribers turn to work 2 days in a week.
     You have no doubt heard of the appointment of your Friend as judge. He seems loth to accept, and his Lady I think loth that he should; surely it does not look well to have those offices banded about from hand to hand. If they could not obtain one from the bar, that Gentleman will fill the place with honour to himself and his Breatheren. But Mr. Lowell ought to have come in, instead of some others, but there are some in Council who require more than Heaven, that demands only repentance and amendmant.
     
      Let me hear from you often. Yours unfeignedly.
     
    